Case: 5:19-cr-00010-JMH-MAS Doc #: 84-1 Filed: 03/19/19 Page: 1 of 1 - Page ID#: 282



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                  AT LEXINGTON



 UNITED STATES OF AMERICA                                                     PLAINTIFF

                                                 CASE NO. 5:19CR-00010
 v.

 ANDREW GILBERT YBARRA II                                                   DEFENDANT




        Motion having been made and the Court being sufficiently advised; IT IS HEREBY

 ORDERED that the Defendant’s Unopposed Motion to Continue the Initial Appearance is

 GRANTED.



        SO ORDERED.


                                          _________________________________
                                          JUDGE

                                          DATE: ___________________________
